Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This application discloses and claims only subject matter disclosed in prior application no 15/597,929, filed May 17, 2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Claim Objections
Claims 1-10 are objected to because of the following informality: Claim 1 Lines 2-3 could read “…along 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a freight container, does not reasonably provide enablement for how the placement of the sliding track system in relationship to the receiving members within the container.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Re Claim 1, there is no guidance through drawings as to the relevant locations of the track system with respect to the receiving members of the restraining system.  Are the tracks located near the top or the bottom of the structure; also, is the container system a freight container or is it a bottle structure?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 10 recites the broad recitation of freight straps, restraining chains, and load bars; however, the claim also recites “whether adjustable or fixed”, which is the narrower statement of the range/limitation.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101, which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of copending Application No. 15/597,929 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	Re Claim 1 in both the instant application and the reference application, the claims recite:
“A volume adjustable container system, said system comprising: a sliding track system disposed longitudinally along the inside walls of a container; wherein said sliding track system further comprises a plurality of variably and scalably adjustable restraint receiving members.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phelps (2,521,088).
Re Claim 1, Phelps - a shipping container for vehicles – discloses a volume adjustable container system [Fig. 2, Col. 1 Lines 40-46 and Col. 2 Lines 13-16], said system comprising: a sliding track system [4 and 5] disposed longitudinally along the inside walls of a container; wherein said sliding track system further comprises a plurality of variably and scalably adjustable restraint receiving members [9 and 10, Col. 2 Lines 22-25].

    PNG
    media_image1.png
    337
    714
    media_image1.png
    Greyscale

	Re Claim 3, Phelps discloses said plurality of variably and scalably adjustable restraint receiving members is further disposed in mechanical communication with one or more restraining elements [6 and 7, Fig. 4].  The examiner notes the restraining receiving members are held in place by the nuts and bolts attached to the frame.
	Re Claim 8, Phelps discloses one or more longitudinally disposed sliding track systems [1 and 2] disposed in communication with one or more of either a ceiling surface or floor surface of said container [Fig. 2].
Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lal (2009/0308867).
Re Claim 1, Lal – a collapsible bottle with track system – discloses a volume adjustable container system [10, Paragraphs 6 and 30], said system comprising: a sliding track system [26] disposed longitudinally along the inside walls of a container [at 42]; wherein said sliding track system further comprises a plurality of variably and scalably adjustable restraint receiving members [56 and 58, Paragraph 29].
Re Claim 2, Lal discloses longitudinally disposed sliding track system is further disposed in mechanical communication with one or more vertically disposed restraint systems [tracks 40].
Re Claim 3, Lal discloses said plurality of variably and scalably adjustable restraint receiving members is further disposed in mechanical communication with one or more restraining elements [52].
Re Claim 5, Lal discloses said restraint receiving members are configured to slide either within or upon said longitudinally disposed sliding track system [Fig. 4, Paragraph 20].
Re Claim 6, Lal discloses said restraint receiving members are configured to slide either within or upon said vertically disposed restraint system [Fig. 4, Paragraph 20].
Re Claim 7, Lal discloses one or more longitudinally disposed sliding tracks [40 and 52] disposed in communication with each of the containers side walls, respectively [Figs. 6 and 7].
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Phelps as applied to claim 3 above in view of Applicant’s Admitted Prior Art (AAPA).
Re Claim 4, Phelps does not expressly disclose that one or more restraining elements further comprises one or more of woven shipping straps, c-shaped clips and s- shaped clips.  However, AAPA discloses that the restraining elements can include one or more restraining elements further comprises one or more of woven shipping 
Re Claim 10, Phelps in view of AAPA discloses all the limitations substantially as claimed, as applied to claim 4 above; further, the combination discloses said restraining elements further comprise one or more of freight straps [AAPA, Page 1 Lines 14-19], and load bars [Phelps, 35 and 36].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736